         Case 2:19-cr-00213-KJD-NJK Document 41 Filed 06/22/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Michael Allen Souza

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00213-KJD-NJK

11                 Plaintiff,                                STIPULATION TO CONTINUE
                                                                 MOTION HEARING
12          v.
                                                                    (First Request)
13   MICHAEL ALLEN SOUZA,

14                 Defendant.

15
16          IT    IS   HEREBY        STIPULATED         AND      AGREED,     by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant
18   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel
20   for Michael Allen Souza, that the Motion Hearing currently scheduled on June 23, 2020 at
21   2:30 p.m., be vacated and continued to a date and time convenient to the Court, up to fourteen
22   (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel requires additional time to prepare, investigate, and meet with
25   Defendant to prepare for the hearing.
26          2.     The defendant is in custody and agrees with the need for the continuance.
       Case 2:19-cr-00213-KJD-NJK Document 41 Filed 06/22/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the motion hearing.
 3        DATED this 22nd day of June 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7       /s/ Rebecca A. Levy                            /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 8   REBECCA A. LEVY                                BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
         Case 2:19-cr-00213-KJD-NJK Document 41 Filed 06/22/20 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00213-KJD-NJK
 4
                     Plaintiff,                          ORDER
 5
              v.
 6
     MICHAEL ALLEN SOUZA,
 7
                     Defendant.
 8
 9
10            IT IS ORDERED that the revocation hearing currently scheduled for Tuesday,

11                                                           July 6, 2020, at 9:30 a.m., inat the
     June 23, 2020 at 2:30 p.m., be vacated and continued to ________________________

12   Courtroom   6B. __.m.
     hour of ___:___

13           No later than
              DATED     this June 25,of2020,
                             ___ day          counsel shall file notice on the record as to whether
                                        June 2020.

14   Defendant waives his right to personal appearance and consents to appear via video
15   link.
                                                   UNITED STATES MAGISTRATE JUDGE
16           All other requirements set forth in the Court's order at Docket No. 37, except for
17   the dates set forth above, apply to the continued hearing.
18           IT IS SO ORDERED.
19           DATED:
             DATED: June
                    June 22,
                         22, 2020.
                             2020.
20
21                                             __________________________________
                                               NANCY J. KOPPE
22
                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
